DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.

Response to Arguments

Applicant's submission filed 09/11/2020 has been fully considered.  Applicant’s arguments regarding the 103 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 24, 25, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palazzo et al. (of record; 1998 Am. J. Physiol. 275: H1865-H1872; “Palazzo”) in view of Kulkarni et al. (of record; 1978 J. Nucl. Med. 19.7: 810-815; “Kulkarni”), Griffiths et al. (of record; 1992 Bioconjug. Chem. 3: 91-99; "Griffiths”), and Fritzsche et al. (of record; 2006 Biochem. Pharmacol. 72: 474-485; “Fritzsche”).
This rejection is maintained for the reasons set forth below.
125I-labeled P-selectin antibody; removing the heart tissue (applicant’s ‘biological system’) from the mouse; and detecting the 125I-labeled P-selectin antibody in the heart tissue using an automatic gamma counter (Abstract; and p H1866).  
Although Palazzo teaches administering a radiolabeled P-selectin binding agent, Palazzo does not explicitly exemplify an alternative radiolabeled P-selectin binding agent, such as a 99mTc-labeled fucoidan.  Also, although Palazzo teaches the step of detecting the radiolabeled P-selectin binding agent, Palazzo does not teach the steps of contacting and imaging in vitro (applicant’s ‘obtained from said patient’) or imaging in vivo, the radiolabeled P-selectin binding agent deposition in heart tissue.  
Kulkarni teaches a method for detecting myocardial ischemia/reperfusion injury, wherein the method comprises: contacting heart tissue (reads on cells) in vitro, or intravenously administering to a subject in vivo, 99mTc-labeled heparin; and detecting deposition of the 99mTc-labeled heparin in vitro or in vivo using scintigrams (Abstract; p 810-811; and Figs. 1, 4, and 5).
Griffiths teaches that when compared with other radionuclides used for labeling, 99mTc has the following advantages: low cost, ready availability, ideal nuclear properties for gamma cameras, and reduced patient radiation exposures per millicurie of radionuclide administered (p 91, left col).  The 99mTc can be directly attached to the molecule of interest (p 91, left col; p 92, left col; and p 93-94).  
Fritzsche teaches relative binding of anti-P-selectin antibody, heparin, and fucoidan (MW 8200 Da) to P-selectin as measured by inhibition of P-selectin mediated cell rolling (Abstract; p 476-477 under section 2; p 478; p 479, left col; p 482; and Fig. 1 and 6).  While heparin and anti-P-selectin antibody are effective at inhibiting P-selectin mediated cell rolling, fucoidan exceeds the activity of heparin (Abstract; p 476-477 under section 2; p 478; p 479, left col; p 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the general methods of Kulkarni and improve the methods of Palazzo by intravenously administering in vivo as well as contacting in vitro the radiolabeled P-selectin binding agent of Palazzo to heart tissue, then detecting deposition of the radiolabeled P-selectin binding agent of Palazzo using scintigrams, as suggested by Kulkarni.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because using both in vitro and in vivo methods would provide the advantage of a more complete picture of deposition of the radiolabeled P-selectin binding agent of Palazzo in a subject.  
It also would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the 99mTc of Kulkarni rather than the 125I of Palazzo as the radiolabel in the methods of Palazzo.  A person of ordinary skill in the art would have been motivated to make these modifications because the 99mTc would provide the advantages of low cost, ready availability, ideal nuclear properties for gamma cameras, and reduced patient radiation exposures per millicurie of radionuclide administered, as suggested by Griffiths.  A person of ordinary skill in the art reasonably would have expected success because direct labeling of molecules using 99mTc was known in the art, as taught by Griffiths. 
It also would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the fucoidan of Fritzsche rather than the P-selectin antibody of Palazzo as the P-selectin binding agent in the methods of Palazzo.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the fucoidan would provide the advantage of higher activity for P-selectin compared to other selectin-targeting agents, e.g., antibodies and heparin, as suggested by Fritzsche.  Also note that a chemical composition and its properties are inseparable. 

Applicant argues that in view of the teaching of Fritzsche, it was not obvious to use a fucoidan rather than other selectin-targeting agents.  Fritzsche reports a study on P-selectin inhibition by various different heparins, other sulfated polysaccharides, and semisynthetic sulfated glycans.  The results show that the 4 phycarin sulfates (PhyS) with the highest DSs, the 2 pullulan sulfates (PulS) with the highest DSs and the 3 curdlan sulfates (CurS) with the highest DSs are each more efficient at inhibiting P-selectin than the fucoidan, which is itself more efficient than all the heparins tested.  Thus, it is not clear why, in view of the teaching of Fritzsche, one skilled in the art, at the time the invention was made, would have singled out the fucoidan. In fact, it would have been obvious to use the phycarin sulfates, pullulan sulfates and curdlan sulfates mentioned above rather than the fucoidan of Fritzsche or the P-selectin antibody of Palazzo.
These arguments are not persuasive.  It is noted that similar arguments were previously set forth by applicant in the remarks filed 09/14/2017.  Thus, the arguments remain unpersuasive.  Specifically, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.  In the instant case, Fritzsche teaches that while heparin and anti-P-selectin antibody are effective at 

Potential Allowable Subject Matter

Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of potential allowable subject matter: the closest prior art is Palazzo et al. (of record; 1998 Am. J. Physiol. 275: H1865-H1872; “Palazzo”).  Palazzo uses mouse models of myocardial ischemia/reperfusion (MI/R) injury and detects P-selectin during the development of myocardial infarction after MI/R.  However, Palazzo does not teach that the mouse model has received a treatment for the clinical condition associated with selectins, and the prior art provides no rationale to use such a mouse model.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618